Exhibit 10.1 SECOND AMENDMENT TO CO-DEVELOPMENT AND DISTRIBUTION AGREEMENT This SECOND AMENDMENT (this  Second Amendment ) is made effective as of March 6, 2013 and is made in reference to that certain Co-Development and Distribution Agreement with an effective date of April 5, 2011 between MRI Interventions, Inc. (f/k/a SurgiVision, Inc.), a Delaware corporation ( MRI Interventions ) and Brainlab AG, a German corporation ( Brainlab ), as previously amended by that certain First Amendment dated as of July 18, 2011 (as amended, the  Agreement ). WHEREAS , Brainlab and MRI Interventions previously entered into the Agreement; and WHEREAS , Brainlab and MRI Interventions desire to amend the terms of the Agreement. NOW, THEREFORE , the Agreement is hereby further amended as set forth below: 1. Defined Terms . Capitalized terms used in this Amendment without definition shall have the same meanings ascribed to such terms in the Agreement. 2. Amendment to Article I . Article I (Definitions) of the Agreement is hereby amended by deleting Sections 10 (Conversion Date), 11 (Conversion Shares), 24 (Qualified Financing), and 25 (Qualified Financing Stock). 3. Amendment to Article XIII . (a) Article XIII (Investment in [MRI Interventions]) of the Agreement is hereby amended by deleting Sections 2 and 3. (b) Article XIII (Investment in [MRI Interventions]) of the Agreement is hereby amended by deleting the first clause of Section 3 and substituting the following therefor: Brainlab represents and warrants to MRI Interventions that Brainlab is acquiring the Note for investment for Brainlabs own account, not as a nominee or agent, and not with a view to the resale or distribution of any part thereof; 4.
